DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 12, 15-23 25-27, and 30-32, drawn to a computer implemented in the reply filed on 5/19/22 is acknowledged.

Definitions
RBV: Relative Blood Volume
RBV target information is a population-based dialysis data pf a population associated with the patient.
Population associated with the patient is not defined in the disclosure. In normal sense, population associated with a person can be assumed as friends, family and coworkers, or people of the same trade as the person, etc. In the instant case, population associated with the patient is assumed to be population having renal problems requiring dialysis.
UF: Ultrafiltration
Favorability tube is disclosed as the “tubes” in 310, 510 and 520 in figures 3 and 5. They appear to be a range of acceptable RBV at specific time interval of dialysis. The disclosure does not appear to be providing any specific method or reason for selecting the range, and therefore, these ranges are considered arbitrary. Thus the favorability tube is only a spread of the acceptable RBV target ranges.
Hazard ratio: 1< HR is favorable, defined in [0099]. A measure of mortality hazard.

Substantially Duplicate Claims
A comparison of claims elements in claims 25 and 12 is provided forthwith:
Claim 25
Claim 12
A computer-implemented method of performing a dialysis treatment, the method comprising, via a processor of a computing device
A computer-implemented method, comprising, via a processor of a computing device:
determining relative blood volume (RBV) values of a patient during the dialysis treatment;
determining a relative blood volume (RBV) value of a patient during a dialysis process performed via a dialysis machine operably coupled to the computing device
comparing the RBV values to RBV target information comprising population-based dialysis data of a patient population associated with the patient;
determining ultrafiltration (UF) information based on the RBV value and RBV target information, the RBV target information comprising population-based dialysis data of a patient population associated with the patient
adjusting an ultrafiltration rate (UFR) during the dialysis treatment to maintain future RBV values of the patient during the dialysis treatment within RBV target ranges.
The method of claim 23, wherein adjusting the UFR comprises adjusting the rate of a UF pump used to perform the dialysis treatment.
providing the UF information to control a UF pump during the dialysis process; and determining the UF information to maintain the RBV value, during a duration of the dialysis process, within a favorability tube associated with the RBV target information.

	
Claims 12, 18 and 25 are replicates. As is clear in the comparison, the claim elements in the left column are substantially the same as that of the right column, ie., except for the verbiage. Similarly claim 18 has the same claim elements, making these three claims substantial duplicates. The term “favorability tube” only represents the target or the acceptable ranges.
	Claims 15 and 19, and claims 16 and 22 are also duplicates.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 15, 30 and 32 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Details below. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	Claim 15 is not further limiting because the two alternatives are not separate and distinct elements, but are correlated. The UF goal in only a summation of the UF rates, or, the rate is what is adjusted to achieve the goal. (Alternately, this would be a 112(b), indefinite, because it is unclear how a UF goal can be determined without the UF rate.)
	Claim 30 and 32 recite determining the favorability tube, which is nothing more than the plot of target ranges vs. time, which is what is used to control UF in the first place.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 12, 15-23, 25-27 and 30-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s) a computer implemented method of controlling UF of a patient using pre-existing data from an associated (dialysis patients) population. This judicial exception is not integrated into a practical application because:
Step 2A(1): The claims recite an abstract idea of using a computer to run the UF process using historical data of the patient or from a common population like that of the patient. 
Step 2A(2): Claims do not recite anything more than the abstract idea, like added structure or algorithm or program codes that is inventive and integrates the abstract idea into a practical and tangible process steps.
Step 2B: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because other elements of the claims are routine dialysis process control well known in the art as evidenced in the art rejection below.
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 15-23, 25-27 and 30-32 are rejected under 35 U.S.C. 102(a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Barrett et al (US 2019/0200921).
Garrett teaches controlling ultrafiltration rate during dialysis as claimed (abstract, figs. 4, 5 and 9). 

    PNG
    media_image1.png
    429
    1036
    media_image1.png
    Greyscale

	Exemplary Fig. 5 copied herein, shows relative change in RBV vs. time. The method is computer-implemented [0118] using computer-readable medium [0119]. The control functions are detailed in [0057]. Patient’s fluid removal profile is estimated based on sufficient historical data [0042]. The UF rate may be adjusted to a linear RBV reduction (fig. 4 and [0043]), or based on trajectory estimates (fig. 5). The black lines in figures 4,5,9, etc. correspond to the line 312 of applicant’s dig. 3. The trajectory estimates (profile: [0053]) are realized using physician’s experience and historical data for a dialysis regime with minimum impact to the patient ([0051], [0056]). UF profiles are found to be repeatable for a broad patient data base – [0059]. Thus the data can be from an associated population as claimed. UF pump rates are set for the trajectory targets with blood volume monitor. The UF goal is the UF target in Barrett.
	Fig. 9 is a time-based UF profile.[0075]. 
	Advantages of the RBV control – see [0037].
Regarding the favorable tube and adjusting the UFR within it: this is only an arbitrary spread of acceptable variation in UF rates with time, or a tolerance, unless otherwise shown. Such tolerances are implicit in the teaching of Barrett – see reference to the “minimum impact to the patient” in [0051]. [I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968). 
	RBV time values – the graphs in Barret are RBV vs. time, and they do show the RBV-time values. UF information based on constraints UFR as discussed above, plus oxygen saturation and hematocrit measurements [0036]. The control works by increasing or decreasing UFR.
	Regarding the hazard ratio, see [0056] which teaches the percentage ranges of fluid removal at specific times (which indeed are applicant’s ranges for the favorable tube) in preserving patient health (compare with applicant’s [0092]).

Claims 12, 15-23, 25-27 and 30-32 are rejected under 35 U.S.C. 102(a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over De los Reyes, V et al. (US 2017 /0239409).

    PNG
    media_image2.png
    667
    891
    media_image2.png
    Greyscale

	De los Reyes teaches the claimed invention with respect to fig. 12 copied herein. Hematocrit value is actually the inverse of the RBD (hematocrit, or concentration of RBC’s in blood, increases as blood volume reduces by water removal in UF. Also see claim 7 of the reference and [0027].) The process is computer controlled (see the figures). Data for treatments – [0005], [0023], and fig. 1 (data warehouse). Also see figures 2-4.  UF rate adjustment – claim 2, which would include increasing or decreasing the rate. An ultrafiltration pump is implied. 
Regarding associated population data: see [0029], which teaches: “If previous parameter estimates do not exist for the patient at stage 301 ( e.g., for a new patient), default initial parameters may be used as the starting point (see Table 1 below) at stage 305.” Table 1 shows the data with admissible ranges.
	While it may not be explicitly stated, the outcome required in the reference would be to reach target goals of dialysis. Regarding the hazard ratio, implicitly, operating within the black spread in Fig. 12 would have the hazard ratio taken care of. Data for future treatment – [0005].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143. The examiner can normally be reached Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISHNAN S MENON/Primary Examiner, Art Unit 1777